Fourth Court of Appeals
                                San Antonio, Texas
                                   September 25, 2018

                                   No. 04-18-00432-CV

                        IN THE INTEREST OF A.L.M., B.N.M.,
                         B.M.M., Z.L.A., K.L.A., CHILDREN,

                     From the County Court, Jim Wells County, Texas
                            Trial Court No. 17-01-56823-CV
                    Honorable Michael Ventura Garcia, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Appellant’s Brief is due on or before October 4, 2018.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court